Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 9233732) in view of Earl, Jr. et al (US 2005/0263059). Wilson discloses the basic claimed structure including a hydrofoil wing system for a pontoon boat (Figure 1, note also the title) with two pontoon hull spaced apart by a width (Figure 1), a wing 140 comprising a length and a width and an adjustable mount attached to the underside of a deck of the boat, with the adjustable mount (including 160) configured to raise and lower the wing. Wilson also discloses the use of controlling switches (column 11, lines 19-20). The wing of Wilson is disclosed as being made of aluminum, plastic or fiberglass (column 9, lines 30-31). Not disclosed by Wilson is a stabilizing mast and plate. Earl, Jr. et al teach a wing 70 with vertical stabilizing mast 60 and mounting plate (including 44) with the lower end of the mounting mast mounted to the center of the wing 70. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson with a stabilizing mast with mounting plate as taught by Earl, Jr. et al for improved stability. The .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 9233732) in view of Earl, Jr. et al (US 2005/0263059), as applied to claim 12 above, and further in view of Nichols (US 3905011). Not disclosed by Wilson is an electromechanical switch. NIchols teaches an electromechanical switch (note the Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson with the switch being an electromechanical switch as taught by Nichols for improved reliability. The combination combines known features to achieve predictable results. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 9233732) in view of Earl, Jr. et al (US 2005/0263059), as applied to claim 12 above, and further in view of Green et al (US 2017/0038771). Not disclosed by Wilson is an app control. Green et al teach an app control (note paragraph 0223). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson with an app control as taught by Green et al for improved ease of use. The combination combines known features to achieve predictable results. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 9233732) in view of Earl, Jr. et al (US 2005/0263059), as applied to claim 12 above, and further in view of Lee (US 2018/0170492). Not disclosed by Wilson is a foil of carbon fiber. Lee teaches a carbon fiber foil (note paragraph 0034). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson with a carbon fiber foil as taught by Lee for improved strength. The combination combines known features to achieve predictable results. 
8. 	Claims 1-11 are allowed.
2/23/21 have been fully considered but they are not persuasive. Applicant alleges that Earl teaches away from the claimed invention because teaches a hydrofoil wake control device and not a lifting mechanism. However, the claims are devoid of any such limiting language related to the hydrofoil being a lifting mechanism. Further, the device of Earl, even though for wake control, has a fin 70 which inherently is a lifting mechanism. Further, Wilson is applied as providing a lift mechanism. Earl is simply applied as teaching a mast and plate boat attachment device. Not disclosed by Wilson is a stabilizing mast and plate. Earl, Jr. et al teach a wing 70 with vertical stabilizing mast 60 and mounting plate (including 44) with the lower end of the mounting mast mounted to the center of the wing 70. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Wilson with a stabilizing mast with mounting plate as taught by Earl, Jr. et al for improved stability. The combination combines known features to achieve predictable results. 
	Applicant further alleges that using an electromagnetic switch as taught by Nichols would not have been obvious. However, a person of ordinary skill in the art of designing complex watercraft systems, as disclosed by Wilson, would have been knowledgeable in various types of switches including electromagnetic switches as taught by Nichols, and the combination would have been obvious.
	With respect to the combinations with Green and Lee, Applicant has not separately argued these combinations, so the combinations with Green and Lee are deemed to be proper.
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678.  The examiner can normally be reached on Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN AVILA
Primary Examiner
Art Unit 3617